  Case 20-14037       Doc 64   Filed 11/16/20 Entered 11/17/20 08:43:29               Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     20-14037
Mohammed T. Khan                              )
                                              )               Chapter: 13
                                              )
                                                              Honorable Jacqueline P Cox
                                              )
                                              )
               Debtor(s)                      )

                       AGREED ORDER IMPOSING AUTOMATIC STAY

        THIS CAUSE coming to be heard on the Motion of the Debtors to Impose the Automatic Stay,
the Court having jurisdiction over the matter, being fully advised on the premises and due notice being
given to the parties entitled thereto:

       IT IS HEREBY ORDERED THAT:

      1. Debtors' Motion to Impose the Automatic Stay is granted. That the automatic stay is hereby
imposed as to all creditors pursuant to §362(c)(4).

       2. The Debtor's are in a forbearance agreement with Nationstar Mortgage LLC d/b/a Mr. Cooper
 and have chosen not to make mortgage payments from June 2020 through November 2020.

      3. The total amount of the post-petition forbeared payments is 6($591.80) = $3,550.80.

       4. The plan is amended to add $3,550.80 in post-petition arrears due to the forbearance
agreement to the secured POC as filed of $45,975.16 as to pre-petition arrears listed in proof of claim
#13-1 filed by Nationstar Mortgage LLC d/b/a Mr. Cooper, for a total arrears to be paid by the Trustee
to Nationstar Mortgage LLC d/b/a Mr. Cooper in the total amount of $49,525.96.

       5. The Trustee shall pay Creditor arrears in the amount of $49,525.96 pursuant to this Order,
and no amended or supplemental claim is required to be filed by Creditor.

        6. The plan is amended to add $3,550.80 in post-petition arrears to $45,975.16 in pre-petition
arrears listed in proof of claim #13-1 filed by Nationstar Mortgage LLC d/b/a Mr. Cooper for total
arrears to be paid by the Trustee to Creditor in the amount of $49,525.96;

        7. Commencing with the November 2020 post-petition mortgage payment and continuing
thereafter, if the Debtor fails to make said payment on the date on which its is due, thereby accruing a
two post-petition mortgage payment default, then the Stay shall automatically Modify to Nationstar
Mortgage LLC d/b/a Mr. Cooper without further Court Order, if upon notice to the Debtor and the
Debtor's attorney the complained of default is not fully cured and proof of cure received by Nationstar
Mortgage LLC d/b/a Mr. Cooper's attorney, McCalla Raymer Liebert Pierce, LLC, 1 North Dearborn
Street, Ste 1200, Chicago, IL 60602, within 14 days from the date notice is sent.

      8. In the event the Stay is Modified to Nationstar Mortgage LLC d/b/a Mr. Cooper, or its
successors and assigns, as outlined in this Order, counsel for the mortgage company shall give notice to
  Case 20-14037      Doc 64      Filed 11/16/20 Entered 11/17/20 08:43:29 Desc Main
                                   Document        Page 2 of 2
the Debtor, the Debtor's attorney and the Trustee and file said notice with the Court.

      9. In the event that McCalla Raymer Leibert Pierce, LLC should have to send out any Notices of
Default under this Order, the Debtor shall pay an extra $100.00 per Notice in certified funds to McCalla
Raymer Leibert Pierce, LLC in addition to whatever funds are needed to cure the default cited in the
Notice. These $100.00 payments constitute attorney's fees and must be paid within the same 14 day
cure period listed in paragraph 7 of this Order or Stay shall Modify.

                                                          Enter:


                                                                    Honorable Jacqueline Cox
Dated: November 16, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Dana O'Brien
 Attorney for Nationstar Mortgage LLC d/b/a Mr. Cooper
 1 N. Dearborn, Ste 1200
 Chicago, IL 60602
